Exhibit 10.31

SEVERANCE AGREEMENT

This Severance Agreement (the “Agreement”), entered into effective May 7, 2013,
is between American Pacific Corporation, a Delaware corporation having its
principal place of business at 3883 Howard Hughes Parkway, Suite 700, Las Vegas,
Nevada 89169 (the “Company”), and Dave A. Thayer, an individual residing at the
address set forth below his signature at the end of this Agreement and currently
the President of AMPAC Utah Operations and Vice President of American Pacific
Corporation (“Executive”) (collectively, “the parties”).

1. Severance Benefits

Unless Executive’s employment is terminated for Cause or by death or Disability
(as defined below), if the Company terminates Executive’s employment:

(a) The Company, in an attempt to ease Executive’s transition, and upon receipt
of a mutually satisfactory release of potential claims against the Company,
shall pay Executive all compensation due and owing through the last day actually
worked, and shall continue to pay to Executive, in accordance with the Company’s
then effective payroll practices, Executive’s then effective base salary (but
not any employee benefits), less applicable withholding, for a period of three
(3) years from the date the employment relationship with the Company terminates
(the “Termination Date”); provided, however, that such payments by the Company
shall be offset, during the third year following the Termination Date, by income
paid to Executive by another employer other than the Company, which income
Executive shall promptly report to the Company. For the avoidance of doubt, for
purposes of this Section 1(a), base salary shall not include any perquisites or
similar benefits provided to Executive prior to the Termination Date, including,
without limitation, any automobile allowance, club membership or right to use
aircraft otherwise provided by the Company for the use by the Company’s
executives.

(b) If Executive elects to convert his Company group health coverage under
COBRA, the Company will pay Executive’s COBRA premiums until the earlier of
(1) the eighteenth (18th) month anniversary of the Termination Date or
(2) Executive becomes covered by another employer’s group health plans.

(c) All shares of restricted stock granted to Executive, all unexercised options
to purchase Company common stock and any other equity awards of the Company, in
each case that are unvested at the time of such termination of employment of
Executive, shall become, immediately prior to the Termination Date, fully vested
and, as applicable, exercisable.

(d) The payments and benefits described in this Section 1 shall be conditioned
upon Executive’s continued compliance with the material obligations described in
this Agreement. Should Executive violate any such obligations, as determined by
the Company in good faith, all further payment obligations shall cease.

2. Other Terminations

(a) Termination by Company for Cause. At any time, and without prior notice, the
Company may terminate Executive’s employment for Cause (as defined below). In
such case, the Company shall pay Executive all compensation then due and owing;
thereafter, all of the Company’s obligations under this Agreement shall cease.
Termination for “Cause” shall mean termination of Executive’s employment because
of Executive’s (i) involvement in fraud, misappropriation or embezzlement
related to the business or property of the Company and/or its subsidiaries or
affiliates; (ii) conviction for, or guilty or “no contest” plea to, a felony;
and/or (iii) a pattern of failure to substantially perform his duties to the
Company, provided, however, that if such Cause is reasonably curable, the
Company shall not terminate Executive’s employment unless the Company first
gives notice of its intention to terminate and the grounds of such termination,
and Executive has not, within thirty (30) days following receipt of such notice,
cured such Cause, to the satisfaction of the Company.

(b) Termination by Executive. At any time, Executive may terminate his
employment with the Company for any reason, for any or no reason, by providing
the Company thirty (30) days’ advance written notice. The Company shall have the
option, in its complete discretion, to make such termination of employment
effective at any time prior to the end of such notice period, provided that the
Company pays Executive all compensation due and owing through the last day
actually worked, plus an amount equal to the then effective base salary, less
applicable withholding, Executive would have earned through the balance of the
above notice period; thereafter, all of the Company’s obligations under this
Agreement shall cease.

 

1



--------------------------------------------------------------------------------

(c) Termination by Death. If Executive shall die while still an employee of the
Company, Executive’s employment with the Company shall be deemed to have
terminated upon the date of death of Executive. The Company shall pay to
Executive’s beneficiaries or estate, as appropriate, compensation then due and
owing as of the date of death, and shall continue to pay Executive’s salary and
benefits (to the extent consistent with the terms of the relevant benefit plan),
through the second full month after Executive’s death. As of the date of death,
all unvested stock options or other equity awards granted to Executive to the
date of death shall become fully vested and, as applicable, exercisable, and may
be exercised by the appropriate representative of Executive’s estate.
Thereafter, all obligations of the Company under this Agreement shall cease.
Nothing in this Section 2(c) shall affect any entitlement of Executive’s heirs
to the benefits of any life insurance, vested funds in plans governed by
provisions of state or federal laws, including but not limited to 401(k),
deferred compensation, pension, or other similar employee benefit plans.

(d) Termination by Disability. If, in the sole opinion of the Company, Executive
shall suffer a Disability (as defined below), and, to the extent permitted by
law, the Company shall terminate Executive’s employment, the Company shall pay
to Executive all compensation to which Executive is entitled through the last
day of the month in which Executive has been determined to have a Disability,
and, thereafter, there shall be no other obligations of the Company under this
Agreement. Nothing in this Section 2(d) shall affect Executive’s rights under
any disability plan in which he is a participant. For purposes of this
Agreement, “Disability” shall mean (i) Executive’s inability to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than twelve (12) months, or
(ii) Executive’s receipt, by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than twelve (12) months, of income
replacement benefits for a period of not less than three (3) months under an
accident and health plan covering employees of the Company.

3. Termination of Employment Following Corporate Transition

(a) Corporate Transition Defined. For purposes of this Agreement, a “Corporate
Transition” shall include any of the following transactions to which the Company
is a party: (A) a merger or consolidation in which the Company is not the
surviving entity and securities representing more than fifty percent (50%) of
the total combined voting power of the Company’s outstanding securities are
transferred to a holder different from those who held such securities
immediately prior to such merger; (B) the sale, transfer or other disposition of
all or substantially all of the assets of the Company in liquidation or
dissolution of the Company; (C) any reverse merger in which the Company is the
surviving entity but in which securities representing more than fifty percent
(50%) of the total combined voting power of the Company’s outstanding securities
are transferred to a holder(s) different from those who held such securities
immediately prior to such merger; or (D) any cash dividend paid by the Company
that, in the aggregate with all other dividends paid in any twelve month period,
is greater than the combined earnings of the Company for the Company’s two
fiscal years prior to such dividend payment date. In addition, a Corporate
Transition shall also include a “Change in Control” as such term is defined in
the Company’s 2008 Stock Incentive Plan. None of the foregoing events, however,
shall be considered a Corporate Transition under this Agreement unless the event
also qualifies as a change in the ownership or effective control of the Company,
or a change in the ownership of a substantial portion of the assets of the
Company, under Section 409A(a)(2)(A)(v) of the Internal Revenue Code of 1986, as
amended, the regulations thereunder, and any other published interpretive
authority, as issued or amended from time to time. Except as provided otherwise
in this Section 3, in the event of a Corporate Transition, the provisions of
Section 1 and Section 2(b) above shall not apply.

(b) Acceleration of Vesting at Time of Corporate Transition. Should a Corporate
Transition take place, all unvested shares of restricted stock granted to
Executive, all unvested and unexercised options to purchase Company stock
granted to Executive, and all other unvested equity awards under the 2008 Stock
Incentive Plan or similar employee benefit plan, in each case at the time of the
Corporate Transition, shall become, immediately prior to such Corporate
Transition, fully vested and, as applicable, exercisable.

 

2



--------------------------------------------------------------------------------

(c) Severance Benefits in the Event of Termination Following Corporate
Transition. In the event of Executive’s termination, other than for Cause or by
death or Disability, following a Corporate Transition, and upon receipt of a
mutually satisfactory release of potential claims against the Company and any
successor, Executive shall be entitled to the payments and benefits described in
Sections 1(a) and 1(b) above. Such payments and benefits shall be conditioned
upon Executive’s continued compliance with the material obligations described in
this Agreement. Should Executive violate any such obligations, as determined by
the Company in good faith, all further obligations shall cease.

4. Termination Obligations

(a) Return of Company’s Property. Executive hereby acknowledges and agrees that
all personal property, including, without limitation, all books, manuals,
records, reports, notes, contracts, lists, blueprints, and other documents, or
materials, or copies thereof, and equipment, furnished to or prepared by
Executive in the course of or incident to Executive’s employment, belong to the
Company and shall be promptly returned to the Company upon termination of
Executive’s employment.

(b) Representations and Warranties Survive Termination of Employment. The
representations and warranties contained herein shall survive termination of
Executive’s employment and expiration of this Agreement.

(c) Cooperation in Pending Work. Following termination of Executive’s employment
with the Company for any reason, Executive shall fully cooperate with the
Company in all matters relating to the winding up of pending work on behalf of
the Company and the orderly transfer of work to other employees of the Company.
Executive shall also cooperate in the defense of any litigation, whether
judicial or administrative, brought by any third party against the Company that
relates in any way to Executive’s knowledge, acts or omissions or duties while
employed by the Company. If Executive’s cooperation in the defense of any such
action requires more than ten (10) hours of Executive’s time, Executive and the
Company shall agree on appropriate remuneration for Executive’s time and
expenses.

(d) Post-Employment Obligations. Executive acknowledges and agrees that during
his employment with the Company, he has had, and will have, access to
Confidential Information (as defined below) and the activities forbidden by this
subsection would necessarily involve the improper use and disclosure of this
Confidential Information.

(1) To forestall this use or disclosure, Executive agrees that during the period
described in Section 1(a) or Section 3(c) when payments to Executive are being
made, or for two years after the termination of Executive for Cause or by
Disability, Executive shall not, directly or indirectly, (i) divert or attempt
to divert from the Company (or any affiliate thereof) any business of any kind
in which the Company (or any affiliate thereof) is engaged at the time the
Executive’s employment terminates; or (ii) employ or recommend for employment
any person employed by the Company (or any affiliate thereof), unless Executive
can prove that any of the above actions was done without the use of Confidential
Information.

(2) In addition to the above restrictions on competitive activity, and
regardless of whether any use of Confidential Information is involved, Executive
agrees that during the payment period referred to in Section 1(a) or 3(c)
Executive shall not, directly or indirectly, (i) solicit any Customer of the
Company (or any affiliate thereof) known to Executive (while he was employed by
the Company) to have been a Customer with respect to products offered by the
Company; or (ii) solicit for employment any person employed by the Company (or
any affiliate thereof). For purposes of this subsection (d)(2) “Customer” shall
mean a person or entity that within the twelve months immediately preceding
Executive’s termination of employment, purchased or placed orders for a product
made or to be made by the Company, having an aggregate price for a single
product of greater than $2,000,000.

(e) Restriction on Use of Proprietary and Confidential Information. Following
termination of employment with the Company for any reason, Executive shall
neither, directly or indirectly, use any Proprietary Information (as defined
below) nor disclose any Confidential Information (as defined below), except as
expressly and specifically authorized in writing by the Company. The disclosure
or publication, whether to an individual employed by the Company or not, of any
Proprietary Information, through literature, speeches or discussion, must be
approved in advance in writing by the Company.

 

3



--------------------------------------------------------------------------------

(f) Proprietary and Confidential Information Defined. “Proprietary Information”
is all information and any idea in whatever form, tangible or intangible,
pertaining in any manner to the business of the Company and its subsidiaries and
affiliates, or any of their employees, clients, consultants, or business
associates, which was produced by any employee of the Company or its
subsidiaries or affiliates, in the course of his employment or otherwise
produced or acquired by or on behalf of the Company or its subsidiaries or
affiliates. All Proprietary Information not generally known outside of the
Company’s organization, and all Proprietary Information so known only through
improper means, shall be deemed “Confidential Information.” Without limiting the
foregoing definition, Proprietary and Confidential Information shall include,
but not be limited to: (i) formulas, teaching and development techniques,
processes, trade secrets, computer programs, electronic codes, inventions,
improvements, and research projects; (ii) information about costs, profits,
markets, and sales; (iii) customer lists, records of customer services, usages
and requirements, sketches and diagrams of the Company’s or customers’
facilities, and similar records; (iv) business, marketing, and strategic plans;
and (v) employee personnel files and compensation information. All information
disclosed to Executive or to which Executive obtains access during Executive’s
employment with the Company, or to which Executive obtains access by reason of
his employment by the Company, that Executive has a reasonable basis to believe
is or may be Confidential Information, shall be presumed to be Confidential
Information. Executive should consult any Company procedures instituted to
identify and protect certain types of Confidential Information, which are
considered by the Company to be safeguards in addition to the protection
provided by this Agreement. Nothing contained in those procedures or in this
Agreement is intended to limit the effect of the other.

5. 409A Provisions

This Agreement is intended to comply with the provisions of Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”), and shall be construed
accordingly; provided, however, that the Company makes no representation that
the amounts or benefits payable under this Agreement will comply with Code
Section 409A and makes no undertaking to prevent Code Section 409A from applying
to any amounts or benefits payable under this Agreement, or to mitigate its
effects on any amounts or benefits payable under this Agreement. The payment of
any amounts or benefits under this Agreement shall be delayed to the extent
necessary to comply with Section 409A(a)(2)(B)(i) of the Code (relating to
payments made to certain “specified employees” of certain publicly-traded
companies) and in such event, any such amount to which Executive would otherwise
be entitled during the six (6) month period immediately following his
termination of employment will be paid on the first business day following the
expiration of such six (6) month period. For all purposes under this Agreement,
“Termination Date”, “termination of employment” and “terminate(s)” shall mean
the occurrence of a “separation from service” as that term is defined in Code
Section 409A(a)(2)(A)(i) and Treas. Regs. Section 1.409A-1(h), and as amplified
by any other official guidance.

6. Notices

All notices or other communications required or permitted hereunder shall be
made in writing and shall be deemed to have been duly given if delivered by hand
or mailed, postage prepaid, by certified or registered mail, return receipt
requested, and addressed to the Company:

American Pacific Corporation

Attention: Chief Executive Officer

3883 Howard Hughes Parkway, Suite 700

Las Vegas, Nevada 89169

and addressed to Executive at Executive’s address as set forth on the signature
page to this Agreement.

Executive and the Company shall be obligated to notify the other party of any
change in address. Notice of a change of address shall be effective only when
made in accordance with this Section 6.

 

4



--------------------------------------------------------------------------------

7. Entire Agreement

This Agreement is intended to be the final, complete, and exclusive statement of
the terms of Executive’s rights to severance from the Company, and specifically
supersedes that certain Notice of Eligibility to the Executive dated January 24,
2007, with respect to the Ampac Fine Chemicals LLC Severance Pay Plan. Except
for any stock option agreements, this Agreement supersedes all other prior and
contemporaneous agreements and statements pertaining in any manner to its
subject matter and it may not be contradicted by evidence of any prior or
contemporaneous statements or agreements. To the extent that the practices,
policies, or procedures of the Company, now or in the future, apply to Executive
and are inconsistent with the terms of this Agreement, the provisions of this
Agreement shall control.

8. Amendments, Waivers

This Agreement and the terms and conditions herein may not be modified, amended,
or waived except by an instrument in writing, signed by Executive and by the
Company’s Chief Executive Officer pursuant to authorization of the Board of
Directors or the Corporate Governance Committee thereof (or such other committee
of the Board of Directors acting as the compensation committee of the Board of
Directors). No failure to exercise and no delay in exercising any right, remedy,
or power under this Agreement shall operate as a waiver thereof, nor shall any
single or partial exercise of any right, remedy, or power under this Agreement
preclude any other or further exercise thereof, or the exercise of any other
right, remedy, or power provided herein or by law or in equity.

9. Assignment; Successors and Assigns

Executive agrees that he will not assign, sell, transfer, delegate or otherwise
dispose of, whether voluntarily or involuntarily, or by operation of law, any
rights or obligations under this Agreement, nor shall Executive’s rights be
subject to encumbrance or the claims of creditors. Any purported assignment,
transfer, or delegation shall be null and void. Nothing in this Agreement shall
prevent the consolidation of the Company with, or its merger into, any other
corporation or other legal entity, or the sale by the Company of all or
substantially all of its properties or assets, or the assignment by the Company
of this Agreement and the performance of its obligations hereunder to any
successor in interest. In the event of a change in ownership or control of the
Company, the terms of this Agreement will remain in effect and shall be binding
upon any successor in interest. Notwithstanding and subject to the foregoing,
this Agreement shall be binding upon and shall inure to the benefit of the
parties and their respective heirs, legal representatives, successors, and
permitted assigns, and shall not benefit any person or entity other than those
enumerated above.

10. Severability; Enforcement

If any provision of this Agreement, or the application thereof to any person,
place, or circumstance, shall be held by a court of competent jurisdiction to be
invalid, unenforceable, or void, the remainder of this Agreement and such
provisions as applied to other persons, places, and circumstances shall remain
in full force and effect.

11. Governing Law

The validity, interpretation, enforceability, and performance of this Agreement
shall be governed by and construed in accordance with the law of the State of
Nevada.

12. Arbitration

Any claim or controversy between Executive and the Company or its successor
arising under or in connection with this Agreement shall be settled by
arbitration in accordance with the then current Employment Dispute Resolution
Rules of the American Arbitration Association and shall be the exclusive remedy
for all arbitrable claims. The Company and Executive agree that arbitration
shall be held in or near Clark County, Nevada, before an arbitrator licensed to
practice law in the State of Nevada. The arbitrator shall have authority to
award or grant legal, equitable, and declaratory relief. Such arbitration shall
be final and binding on the parties. The Federal Arbitration Act shall govern
the interpretation and enforcement of this section pertaining to arbitration.

This Agreement to arbitrate shall survive termination of Executive’s employment
with the Company.

In any dispute arising under or in connection with this Agreement, the
prevailing party shall be entitled to recover all costs and reasonable
attorney’s fees.

 

5



--------------------------------------------------------------------------------

In the event Executive elects to file suit over a dispute covered by this
Section 12, the Company shall have the option to seek an order from any court of
competent jurisdiction, or proceed to defend the case filed by Executive, who
agrees herein to waive trial by jury and proceed to a trial by judge without
jury.

13. Acknowledgment of Parties

The parties acknowledge (a) that they have consulted with or have had the
opportunity to consult with independent counsel of their own choice concerning
this Agreement, and (b) that they have read and understand the Agreement, are
fully aware of its legal effect, and have entered into it freely based on their
own judgment and not on any representations or promises other than those
contained in this Agreement.

14. Execution of Agreement

This Agreement may be signed by the parties hereto in counterparts, each of
which shall be deemed an original and all of which, together, shall constitute
one and the same agreement.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

AMERICAN PACIFIC

CORPORATION

/s/ JOSEPH CARLEONE

Name:   Joseph Carleone Title:     Chairman, President and CEO

/s/ DAVE A. THAYER

Name:      Dave A. Thayer Address:   P. O. Box 1102                  Parowan, UT
84761

 

6